TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00459-CV



                                 Kevin Allan Smith, Appellant

                                                 v.

                                   Dale Lee Jaschke, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
         NO. 05-1556-CC2-4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court signed its judgment on March 8, 2007, and appellant timely filed his

notice of appeal on June 6. After some delay, the clerk’s record was filed on October 9, making

appellant’s brief due on November 8. On November 26, this Court received appellant’s motion for

extension of time to file his brief, which was mailed on November 13. Appellant requested until

November 28 to file his brief, but neglected to include a certificate of conference, which we

requested on November 26. On November 29, we received from appellee a “Certificate of Non-

Conference,” stating that appellant did not confer with appellee before submitting his motion for

extension of time but that appellee would have agreed to the extension if appellant had asked.

Appellee also alleged that appellant had mischaracterized the underlying proceedings. Appellant

never responded to appellee’s filing or to this Court’s request for a certificate of conference, see

Tex. R. App. P. 10.1(a)(5), nor has he proffered a brief for filing. On January 11, 2008, appellee
filed a motion to dismiss for want of prosecution. To date, appellant has not responded to appellee’s

motion or communicated with this Court in any form since filing the incomplete motion for

extension of time. We therefore grant appellee’s motion and dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3(b).


                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellee’s Motion

Filed: January 31, 2008




                                                 2